[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CORRECTION OF MEMORANDUM OF DECISION DATED MAY 23, 1995
The following correction should be made on page 21 of the above Memorandum of Decision dated May 23, 1995:
The second to the last paragraph should read
    "3. Plaintiff shall forthwith receive from defendant by way of a Qualified Domestic Relations Order the sum of $161,183 from defendant's Prudential Retirement Plan."
After this the section titled VIII. OTHER ORDERS follows.
John D. Brennan State Trial Referee